Case 1:19-cv-00990-TSC Document 1 Filed 04/08/19 Page 1 of 5

 

RECEIVED
ll lloom
UNITED STATES DISTRICT COURT APR - § EUl`ii
F()R THE DISTRICT OF COLUMBIA

 

 

 

3 |).l` "t ar L`l¢*rk l\[( mm
U,S_ rid (_"o\r||| lri~tr. 11 nf(.`n!m'.\ \lli: l l

 

 

QUINN EMANUEL URQUHART
& SUI_.LIVAN Casc NO_
Claimam’ [t`ormerly Superior Court of the District
VS. ot`Columbia Civil Division -
Case No. 20}S-CA-003686 B`|
NGOZIKA .l. NWANERI, M.D., C`asc: I:|9_cv~00990
Assigned To : Chutl<an. Tanya S.
R@SP@nd@m- Assign- Datc : 4/8/2019

 

 

Dcscription: Pro Sc Gcneral (F-DECK)

NOTICE OF REMOVAL

The above-referenced action is pending in the Superior Court I`or the District ot`
Columbia. Claimant Quinn Emanuel Urquhart & Sullivan._ a 700-attomey law tirm, seeks to
confirm an arbitration award procured in fraud and retaliation against Respondent Ngozika .l.
Nwaneri, a pro se 70-year old individual former client, in violation of` federal and state laws
including the Fedcral Arbitration Act and thc D.C. Revised Unif`orm Arbitration Act, and the

professional rules of ethics in several states.

STATEMENT OF 'I`l*ll£ CASE

This arbitration and motion to eontirm is a continuation of Quinn Emanuel’s ongoing
campaign ol` harassment and retaliation against me while also harming my daughter-in-law
Crystal Nwaneri, a former employee of the law firm. In 201 6, just days after Ms. Nwaneri made
internal EEO complaints about employment discrimination against the law firm, Quinn Emanuel
dropped me as a client and withdrew from my representation under the guise of`a $30,000 l`ee
dispute. The law tirm, which grosses more than 51.6 billion in yearly revenue, claimed that l
had not made “prompt” payments (despite that thc law firm had accepted 325.000 in payments
from me without complaint in the 5 monthsjust before the law tirm’s motion t`or withdrawal,

including a payment ol`almost $5,500 days before the withdrawal notice). and claimed that the

Case 1:19-cv-00990-TSC Document 1 Filed 04/08/19 Page 2 of 5

$3;0,000 bills were accurate even though they were inflated by over 33% (in violation of the clear
terms of my engagement agreement with Quinn Emanuel). In sum, Quinn Emanuel had received
over $48,000 from me, When I pointed out these obvious errors and asked Quinn Emanuel to
correct the bills, Quinn Emanuel rehased to correct the bills, and refused to accept payment from
me, including on the record in open court as ordered by the judge, at the hearing on the law
firm’s motion to withdraw. 'I`he judge granted Quinn Emanuel’s motion to withdrawal, not
because of the payment dispute but because of irreconcilable differences The law firm’s
misconduct was so bad that it warranted bar complaints against the attorneys involved in the
wrongful withdrawal and resulted in at least one of the attomeys_former managing partner of
the D.C. office-being dismissed from the firm. Based on Quinn Emanuel’s lies, the court
granted Quinn Emanuel’s motion to withdraw based on the inflated $30,000 bills, and I did not
hear from Quinn Emanuel for nearly a year. Quinn Emanuel also maliciously broke client
confidentiality by needlessly publishing my attorney-client Engagement Agreement and sending
a full, unredacted copy to my adversaries, including the defendant and potential litigation target
named in the agreement

Unti12017, just 3 weeks after Ms. Nwaneri filed an employment discrimination charge
against Quinn Emanuel with the EEOC and after an 8-month period of radio silence from Quinn
Emanuel alter their 2016 withdrawal, the law firm suddenly dragged me into arbitration for
approximately $20,000 (approximately 33% less than the $30,000 bills the law firm used as their
basis to withdraw from the case), despite never billing me for that amount before the arbitration
lawsuit and ignoring my plea that the arbitration was unnecessary. Like the inflated $30,000
bills, the entire arbitration was a sham and Quinn Emanuel violated every part of the federal and
state laws that govern binding arbitration, including hiring the chief arbitrating judge and
discovery decision maker for a new arbitration while Quinn Emanuel’s $20,000 dispute against
me was pending (and in the middle of contentious discovery), and abusing the arbitration process
to harass and intimidate Ms. Nwaneri and I, including the law firm’s admitted use of “private
investigators” to stalk Ms. Nwaneri and I, and the law firm’s insistence on subpoenaing Ms.
Nwaneri for a non-party deposition that was unnecessary for Quinn Emanuel’s $20,000 claims
(which originated alter Ms. Nwaneri’s departure from the law firm). Ultimately, Quinn Emanuel
claimed billable hours of almost $500,000 but asked for $275,000 in attomey’s fees in
connection with its $20,000 arbitration against me and was granted $50,000 by the arbitration

Case 1:19-cv-00990-TSC Document 1 Filed 04/08/19 Page 3 of 5

panel (led by the compromised JAMS arbitration chief judge), resulting in an arbitration award
of over $100,000, 80% of which was attorney’s fees and arbitration costs, none of which should
be attributable to me under the F ederal Arbitration Act, or as a “consumer” in a pre-dispute
“consumer arbitration agreemen ” under the D.C. Revised Uniform Arbitration Act. I filed a
timely motion appealing the Final Award to JAMS pursuant to rule § 16-4420, § 16-4424, § 16-
4423 on February 5, 2018.

The federal court hasjurisdiction because: (1) the case arises under federal law (including
the Federal Arbitration Act), which the state court has neglected to apply, 28 U.S.C. § 1331; (2)
there is diversity jurisdiction (i.e., the amount in controversy exceeds $75,000 and there is
complete diversity between the Respondent and the Claimant Quinn Emanuel, which is
headquartered in Califomia and has a large office in the District of Columbia, where the
attorneys assigned to my case worked), 28 U.S.C. § 1332; and (3) Quinn Emanuel seeks (and
was prematurely granted, per the state court’s March 7, 2019 order) $50,000 in additional
attorney fees for Quinn Emanuel’s motion to confirm the unconscionable arbitration award,
bringing the grand total of Quinn Emanuel’s unconscionable arbitration against an elderly
individual former client to over $160,000, an amount Which implicates my property interests

outside of the District of Columbia and potentially the United States.l

 

l This case should be removed to federal court because it falls under the Federal Arbitration Act
Convention, see §§ 203, 204, and 205. 'I`he FAA is the controlling law and states that district
courts have original jurisdiction over agreements falling under the Convention, including this
matter because Quinn Emanuel’s attempts to extort me for an extra $50,000 in attomey’s fees
(for its motion to confirm now “involves property located abroad, envisages performance or
enforcement abroad, or has some other reasonable relation with one or more foreign states.” See
§ 205. Removal of cases from State courts (“Where the subject matter of an action or proceeding
pending in a State court relates to an arbitration agreement or award falling under the
Convention, the defendant or the defendants may, at any time before the trial thereof, remove
such action or proceeding to the district court of the United States for the district and division
embracing the place where the action or proceeding is pending. The procedure for removal of
causes otherwise provided by law shall apply, except that the ground for removal provided in this
section need not appear on the face of the complaint but may be shown in the petition for
removal. For the purposes of Chapter l of this title any action or proceeding removed under this
section shall be deemed to have been brought in the district court to which it is removed.”)

I also notes that jurisdiction in the state court is improper because I does not own property in the
District of Columbia,

Case 1:19-cv-00990-TSC Document 1 Filed 04/08/19 Page 4 of 5

CONCLUSION
Accordingly, I request the removal of this case to the United States District Court for the
District of Columbia, which is the division in which the state action is pending. 28 U.S.C.
§ l446(a).

DATED: April 08, 2019 respectfully submined,

 

By: /s/ Ngozika J. ch'meri
Pro Se Plaintiff

Case 1:19-cv-00990-TSC Document 1 Filed 04/08/19 Page 5 015

 

 

 

 

 

 

-.-. R
- riii£él£l.’
UNlTEl) sTATEs nisraicr CouRT -‘~WR “ i-`~‘ 2013
FOR THE l)lSTRlCT OF COLUMBIA ______ ___________
___¢\il_:,:t~t-._: IJ_ c '--_l-"Jr_ dier
i.i..'.‘i_`__l_}""m"' “' '"l l-"""':"l_;'*_[__£_l_fll'!_‘§‘lll:l___
QUINN EMANUEL URQUHART
& SULLIVAN t _
Case No.
Clalmam’ [DC Superior Court - Case No. 2018-CA-003686 B]
vs.
NGOZIKA .I. NWANERI. M.D..
Respondent.
CERTlFICATE OF SERVICE

 

th

1 hereby certify that on the 08
Removal by U.S. mail on:

day oprril. 2019. I served one copy ofthe foregoing Notiee of

Keith Forst

Florentina Dragalescu |'1 ield

QUINN EMANUEL URQUHART & SULLIVAN LLP
13001 Street NW, Floor 9

Washington_. DC 20005

DATED: April 08, 2019 Respectl`ully submitted,

 

 

By: /sf Ngozika J. Nwaneri
Pro Se Plaintiff

